     Case 3:19-cv-00042-JAH-JLB Document 40 Filed 08/12/20 PageID.622 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KEYVAN NASSIRI MOTLAGH, et al.,                    Case No.: 19-cv-00042-JAH-JLB
12                                    Plaintiffs,
                                                        BRIEFING SCHEDULE FOR
13   v.                                                 MOTION FOR SETTLEMENT
                                                        APPROVAL
14   MACY’S CORPORATE SERVICES,
     INC., et al.,
15
                                    Defendants.
16
17         On July 7, 2020, the Honorable John A. Houston granted Plaintiffs’ Petition for
18   Guardian Ad Litem (“Petition”) and appointed Plaintiff Motlagh as guardian ad litem for
19   Plaintiff Khansari. (ECF No. 39.) In her declaration in support of the Petition, Plaintiff
20   Motlagh represented that Plaintiff Khansari is unable to competently protect her interests
21   in this matter. (See ECF No. 38-1.) Civil Local Rule 17.1.a. provides:
22
23         No action by or on behalf of a minor or incompetent, or in which a minor or
           incompetent has an interest, will be settled, compromised, voluntarily
24         discontinued, dismissed or terminated without court order or judgment. All
25         settlements and compromises must be reviewed by a magistrate judge before
           any order of approval will issue. The parties may, with district judge approval
26         consent to magistrate judge jurisdiction under 28 U.S.C. § 636(c) for entry of
27         an order approving the entire settlement or compromise.
28

                                                    1
                                                                               19-cv-00042-JAH-JLB
     Case 3:19-cv-00042-JAH-JLB Document 40 Filed 08/12/20 PageID.623 Page 2 of 2



1          Accordingly, as this case has settled (ECF No. 23), the Court hereby sets the
2    following Briefing Schedule for a motion for approval of a settlement involving an
3    incompetent pursuant to Civil Local Rule 17.1:
4          1.     A motion by Plaintiffs, or joint motion by the parties, for approval of a
5    settlement involving an incompetent shall be filed no later than August 28, 2020. A
6    completed MC-350 form 1 shall be attached to the motion. If the motion is not jointly filed,
7    the motion shall include a statement as to whether the motion is opposed by any party.
8          2.     If the motion is not jointly filed, any opposition to Plaintiffs’ motion shall be
9    filed no later than September 4, 2020.
10         IT IS SO ORDERED.
11   Dated: August 12, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
           Available at: https://www.courts.ca.gov/documents/mc350.pdf.

                                                   2
                                                                                 19-cv-00042-JAH-JLB
